*749Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Holdman, J.), imposed April 13, 2007, upon his conviction of criminal possession of a weapon in the third degree, upon his plea of guilty, the sentence being a determinate term of imprisonment of 6 years and a period of postrelease supervision of 3 years.
Ordered that the sentence is modified, as a matter of discretion in the interest of justice, by reducing the determinate term of imprisonment of 6 years to a determinate term of imprisonment of 3 years, and by reducing the period of postrelease supervision of 3 years to a period of postrelease supervision of IV2 years.
The defendant was incorrectly informed, in a preprinted waiver form, that his right to appeal did not include the right of appellate review of his sentence on the ground that it was excessive. Therefore, the purported waiver of his right to appeal cannot be considered knowing, voluntary, and intelligent (see People v Pittman, 48 AD3d 709 [2008]; People v Hurd, 44 AD3d 791, 792 [2007]; People v Caleb C., 32 AD3d 543 [2006]; People v Hale, 30 AD3d 613, 614 [2006]; People v Borgwin, 23 AD3d 491 [2005]; People v Brown, 13 AD3d 548, 549 [2004]; People v Rolon, 220 AD2d 543 [1995]).
Under the particular facts of this case, including the defendant’s background and the People’s acknowledgment that the sentence imposed was excessive, we find it appropriate to exercise our discretion in the interest of justice to modify the sentence imposed by reducing the determinate term of imprisonment of 6 years to a determinate term of imprisonment of 3 years, and by reducing the period of postrelease supervision of 3 years to a period of postrelease supervision of IV2 years (see People v Suitte, 90 AD2d 80 [1982]). Prudenti, P.J., Skelos, Florio, Garni and Leventhal, JJ., concur.